NOTICE OF ALLOWABILITY
This notice of allowability is responsive to the amendment filed June 20, 2022, and request for continued examination filed May 16, 2022. A first amendment was filed on May 16, 2022, which presented a new claim 65; then the second amendment of June 20, 2022 canceled claims 33-34, amended claim 65, and presented new claims 66-132. Claims 65-132 are allowed herein. 
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Further search has been conducted and the previously allowed related applications have been reviewed. The newly presented claims continue to claim matter found allowable over the prior art. 
The most relevant reference discovered is to Spangler et al. (US 9,687,356 B1). That application has an earliest effective date of October 7, 2011, based on a provisional application. The instant application has an earliest effective date of September 23, 2011, based on a provisional application, which antedates Spangler. The provisional application in the instant application has been reviewed and found to contain each of the claimed limitations. As such, the Spangler device is not properly considered prior art in relation to the instant application. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David Bates whose telephone number is (571)270-7034.  The examiner can normally be reached Monday through Friday, 10AM-6PM
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Tom Sweet, at (571)272-4761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID W BATES/Primary Examiner, Art Unit 3799